Case 9:18-cv-80176-BB Document 510-17 Entered on FLSD Docket 05/18/2020 Page 1 of 2

mo Oo oO NN OO on FF WO DYNO =

NO RO DR DN DO NO FS F&F FS BS FS Aa a = = =
a fF WwW NYO F|- DOD Oo WDB nN FDO OT BP WO NYO —

1

 

 

THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

WEST PALM BEACH DIVISION
CASE NO.: 18-cv-80176-BB

IRA KLEIMAN, et al.,

Plaintiffs, January 2, 2020
Vv.
Pages 1 - 44
CRAIG WRIGHT,

Defendant.

Me tone ane! “ene Senet “me” ane “ame “ana ane

 

TELEPHONIC DISCOVERY HEARING

BEFORE THE HONORABLE BRUCE E. REINHART
UNITED STATES MAGISTRATE JUDGE

APPEARANCES:
Counsel on behalf of the Plaintiffs:

BOIES SCHILLER FLEXNER LLP
100 SE 2nd Street

Suite 2800,

Miami, FL 33131

BY: DEVIN FREEDMAN, ESQ.
BY: KYLE ROCHE, ESQ.

 

 
Case 9:18-cv-80176-BB Document 510-17 Entered on FLSD Docket 05/18/2020 Page 2 Of fg

mo Oo oO NN OO on FF WO DYNO =

NO RO DR DN DO NO FS F&F FS BS FS Aa a = = =
a fF WwW NYO F|- DOD Oo WDB nN FDO OT BP WO NYO —

 

 

back to both sides. Not waiving any objections you may have,
the rulings that I have made, have I at least now ruled on any
issue that the parties wanted to put before the Court?

I will turn to the Plaintiffs first.

MR. FREEDMAN: Your Honor, I think the ruling on --
and maybe it wasn't a clear request, but Ira said as late as
December 31st we received almost 15,000 documents from the
Defendant and I just don't know when they are going to be fully
produced and the deposition of Dr. Wright is coming.

And getting 15,000 documents two days ago was a
surprise and I just don't know how many more of those are
coming and I think we need a date as to when this is going to
be fully produced.

THE COURT: Well, when --

MR. FREEDMAN: (Inaudible.)

THE COURT: When does discovery close?

MR. FREEDMAN: On the 17th, Your Honor.

THE COURT: That would seem to me to be the date.
That's what discovery means. Discovery closes on that date.
Now, you have asked for a lot in this case, Mr. Freedman. I've
given you a lot, but when you ask for a lot, don't complain
that you got a lot.

So I don't know. I don't sit at the offices of Rivero
Mestre. I don't have any idea of what they've got. I am not

going to tell them by when they have to complete their

 

 
